Citation Nr: 0401453	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  96-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

According to the appellant's DD Form 214, he served on active 
duty for training from January to May 1970 and had three 
months and twenty-nine days of other service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for a 
compression fracture of the back at T6 (claimed as a back 
condition).

The Board remanded this case in December 1998 for the RO to 
schedule the appellant for a hearing before the Board at the 
RO in Boston ("Travel Board" hearing), and that hearing was 
conducted in August 1999 before Robert E. Sullivan, a 
Veterans Law Judge who is rendering the determination in this 
case.

The Board denied the claim for service connection for a back 
disability in a January 2000 decision which the appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In a May 2002 order, the Court vacated the 
Board's decision and remanded the claim to the Board for 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA) which had been enacted in November 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The Board remanded the claim in May 2003 for the RO to advise 
the appellant of his rights and responsibilities under the 
VCAA and its implementing regulations.


FINDINGS OF FACT

1.  The appellant has an old compression fracture of the 
thoracic spine at T6.

2.  The appellant was not disabled during active duty for 
training in 1970 from an injury or disease of the back 
incurred in line of duty.

3.  An old compression fracture of the thoracic spine is not 
the result of a disease contracted or injury sustained to the 
back in active service.


CONCLUSION OF LAW

A back disability was not incurred in active service.  
38 U.S.C.A. §§ 101(24), 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The VCAA eliminated the former requirement in the law that 
the claimant submit a well grounded claim before being 
afforded assistance in the claim's development by VA.  The 
VCAA also clarified the obligations of VA with respect to the 
duty to notify claimants what information or evidence is 
needed in order for the claim to be granted and affirmed VA's 
duty to assist claimants by making reasonable efforts to get 
the evidence needed. 

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board notes that, upon 
remand from the Court in May 2002, the Board informed the 
appellant of his right to submit additional argument and 
evidence in support of his appeal.  In response to this 
notification, the appellant submitted a statement from a 
private physician, dated in October 2002.  In February 2003, 
the Board received additional argument made by the 
appellant's attorney on his behalf and a waiver of "further 
consideration by the [RO] of any evidence submitted in his 
claim."

In March 2003, the Board sent the appellant a letter 
informing him of the enactment of the VCAA in November 2000 
and notifying him of its provisions pertaining to VA's duty 
to notify him of any information or evidence needed to 
substantiate his claim and of VA's duty to assist him in 
obtaining that evidence.  The Board specifically informed him 
what VA would do and what he needed to do to substantiate his 
claim.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board provided the appellant 30 days in which to submit 
additional evidence.  In response to this letter, the 
appellant submitted a bone density report, dated in January 
2002, from a private hospital.

In May 2003, the United States Court of Appeals for the 
Federal Circuit issued a decision which invalidated a portion 
of VA regulations which had limited to 30 days a claimant's 
response time to notification of the VCAA, finding that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify was misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. 
Cir. 2003).  Because the Board had provided a 30-day response 
period in its March 2003 letter to the appellant, the Board 
remanded the case to the RO to ensure that all duty to notify 
and duty to assist obligations of VA were met and for the RO 
to advise the appellant of his rights and responsibilities 
under the VCAA and its implementing regulations.

In a letter dated in September 2003, the RO informed the 
appellant about the status of his claim and what the evidence 
must show in order for his claim for service connection for a 
back disability to be substantiated.  In this regard, the RO 
provided the appellant with a list of all the evidence that 
had been received by VA pertaining to his claim and informed 
him of the type of evidence VA was responsible for getting 
and how he could help VA to obtain evidence.  Quartuccio, 16 
Vet. App. at 187.  In addition, the RO specifically notified 
the appellant that to support his claim for service 
connection the evidence must show three things:  (1) that he 
had an injury in service or a disease that began in or was 
made worse during military service or that there was an event 
in service which caused injury or disease; (2) that he has a 
current physical or mental disability; and (3) that there is 
a relationship between the current disability and an injury, 
disease, or event in military service.  The RO also informed 
the appellant generally of the types of evidence needed to 
show the elements of his claim.  

In reply to this letter, the appellant submitted a statement 
and five documents:  (1) a copy of the October 2002 letter 
from the private physician which was already of record; (2) a 
copy of the March 2003 letter sent to him from the Board; (3) 
a report of a private chest x-ray, dated in October 2001; (4) 
a copy of the January 2002 bone density study already of 
record; and (5) a copy of the May 2003 Board Remand order.  
This evidence was received by the Board in September 2003.

In addition to the notice provided to  the appellant as 
described above, all evidence and records identified by the 
appellant as relevant to his claim have been obtained for 
review in this case.  The appellant has waived RO 
consideration of this evidence in the first instance.  VA has 
afforded the appellant a hearing before the Board, and, for 
the reasons noted in the decision below, the Board has 
determined that further medical examination or medical 
opinion is not necessary to decide the claim in this case.  
38 C.F.R. § 3.159(c)(4).  Accordingly, the Board concludes 
that VA's duties to notify and assist the appellant in 
relation to his claim for service connection for a back 
disability have been fulfilled.

Establishing Service Connection For A Back Disability

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Current back disability

The appellant contends that he has a current back disability, 
specifically, a compression fracture of the thoracic spine at 
level T6.  In support of this contention, a June 1994 Patient 
Registration form from a private hospital, where the 
appellant was seen with a history of alcohol abuse and 
seizure disorder, reflected physical findings of tenderness 
mid-dorsally in the back and referred to x-rays of the 
thoracic spine showing a compression fracture of T6, age 
indeterminate.  The diagnosis was withdrawal seizures with 
questionable or possible compression fracture.  Also of 
record is an imaging consultation report, dated in November 
1994, from another private hospital which pertained to the 
thoracic spine and reflected a partial compression fracture 
of the T6 vertebral body.  The radiologist also noted, "The 
age of this is uncertain.  There was some sclerosis which 
could indicate healing.  Clinical correlation is needed.  No 
other fracture was seen."  

In addition, a December 1994 VA General Medical examination 
report showed that the appellant reported to the examiner 
that he had a compression fracture of T6 incurred while in 
the military and that this fractured vertebrae caused low 
back pain.  On a December 1994 VA Epilepsy and Narcolepsy 
examination report, the examiner noted that x-rays indicated 
that the veteran had an indeterminate aged T6 level thoracic 
fracture.  Finally, an October 2001 chest x-ray report from a 
private facility reflected that "[t]he bones of the dorsal 
spine appear osteopenic with several compression fractures 
which are probably old and this is causing some element of 
kyphosis."  Based on this evidence, particularly the 
November 1994 imaging consultation report pertaining to the 
thoracic spine which showed an old compression fracture of T6 
and the October 2001 chest x-ray report which also showed old 
compression fractures of the dorsal spine, the Board finds 
that the appellant has a current back disability, namely, an 
old compression fracture of the thoracic spine at T6.  
Because the appellant served only in the Reserves, which 
included a four-month period of active duty for training in 
1970, the remaining issue in the case is whether the 
appellant was disabled during active duty for training from 
an injury or disease of the back or was disabled during 
inactive duty for training from an injury of the back 
incurred in line of duty.  38 U.S.C.A. § 101(24).

Injury Or Disease Of The Back In Service

The appellant contends that the old compression fracture of 
the thoracic spine is the result of an injury sustained to 
his back during active duty for training from January to May 
1970.  Service medical records reflect no complaints or 
findings of a back injury, disorder, or disability.  A March 
1969 examination report of an examination conducted for the 
purpose of the appellant's entrance into the Reserves 
includes a report of medical history on which the appellant 
checked "no" as to having or having ever had back trouble 
of any kind.  Clinical evaluation of the spine was normal.  A 
chest x-ray was negative.  There were no complaints or 
findings in the service medical records during active duty 
for training from January to May 1970 or any other period 
which were relevant to a back or spine disability.  An April 
1970 examination report of an examination conducted for the 
purpose of the appellant's release from active duty for 
training showed no complaints or findings relevant to a back 
or spine disability.  On the report of medical history, the 
appellant checked "no" as to having or having ever had back 
trouble of any kind.  Clinical evaluation of the spine was 
normal.  A chest x-ray was negative.  

On his application form for compensation or pension, received 
by the RO in July 1994, the appellant did not note the date 
that a back condition began or refer to any treatment for a 
back condition in service.  On a report from a private 
hospital, dated in February 1993 and received by the RO in 
August 1994, there were no complaints or findings regarding 
the back.  On physical examination of the back, the examiner 
noted that there was no tenderness of the "CVA" or 
costovertebral angle, a reference to the angle formed on 
either side of the vertebral column, between the last rib and 
the lumbar vertebrae.  Dorland's Illustrated Medical 
Dictionary 81 (28th ed. 1994).  The examiner noted under 
"fractures" that veteran reported a history of fractures of 
the wrists at age 12.  No other fractures were reported or 
noted.  The examiner noted that there was no bone or joint 
pain currently.  

As noted above with regard to evidence pertaining to a 
current back disability, a June 1994 Patient Registration 
form from a private hospital reflected physical findings of 
tenderness mid-dorsally in the back and x-rays of the 
thoracic spine which showed a compression fracture of T6, age 
indeterminate.  Another report from the same facility, dated 
a few months earlier in April 1994, showed that the appellant 
was seen after having fallen when he had had a seizure and 
that he had a history of seizures for the last several years.  
He also reported having had injuries and loss of 
consciousness in fights, having injured his shoulder when he 
fell during the seizure, and having injured his left wrist 
two days earlier jumping into a bunk.  There were no 
complaints of a back injury or disorder.

In an October 1994 statement submitted in connection with his 
application for compensation, the appellant did not provide 
any information about treatment for a back condition in 
service or any injury to the back in service.  The November 
1994 imaging consultation report from a private hospital 
showed a partial compression fracture of the T6 vertebral 
body, the age of which was uncertain.  The appellant reported 
during the December 1994 VA General Medical examination that 
he had a compression fracture of T6 incurred while in the 
military, and he stated that this fractured vertebrae caused 
low back pain.  On the December 1994 VA Epilepsy and 
Narcolepsy examination report, the examiner noted that x-rays 
indicated that the appellant had an indeterminate aged T6 
level thoracic fracture.  In his April 1995 notice of 
disagreement, the appellant contended that his back fracture 
was "incurred during the period that I was on active duty."

At a July 1996 hearing before a VA hearing officer, the 
appellant stated that he had been to two hospitals over the 
last two years and "they can't determine when I fractured my 
back."  The hearing officer asked him, "You really don't 
know when it happened?"  The appellant replied, "Right."  
See July 1996 Hearing Transcript at 2.  The hearing officer 
also asked, "You attribute it to some event on active duty 
for training?"  The appellant replied, "Yes I do."  The 
hearing officer stated, "Okay.  What event was that?"  The 
appellant stated that he "fell off 2 or 3 times during 
running over a couple of period of weeks and that's about 
it."  July 1996 Hearing Transcript at 7-8.  The appellant 
testified that he had no recollection of any trauma to the 
back after service and that he had had problems with his back 
ever since about 1970 when he was in service.

At the April 1999 hearing before the Board, the appellant 
testified that he had injured his back a couple of times 
including one time while on active duty for training in 1970 
when he fell off horizontal bars onto his back.  He further 
recounted the incident as follows:

I went to my DI, drill instructor at the 
time, and told him that it was very 
painful, that I had fallen off the 
horizontal bars, and he asked me to do 10 
sit-ups-push ups, rather, which I 
attempted to do, I did 7 or 8, but he 
made an indication, he stated that my 
back couldn't have been that bad, and he 
told me to proceed with chow and have 
chow.  From that point onward, through 
basic training until-for quite a long 
period after that my back bothered me and 
it continued to bother me with other 
subsequent injuries that I had to my 
back.

See August 1999 Board hearing transcript at 2-3.  The 
appellant further testified that he hurt his back several 
times in service, that it bothered him through the years, 
that it still bothered him, and that he did not presently get 
treatment for it but rather self-medicated.  Id. at 3.

The preponderance the evidence in this case--by which the 
Board means all the evidence relevant to the back claim noted 
above except for the appellant's own statements and testimony 
that he sustained a back injury in service--is against the 
claim that the appellant sustained a back injury during his 
service in the Army Reserves or, more specifically, that he 
was disabled during active duty for training from an injury 
to the back incurred in line of duty.  38 U.S.C.A. § 101(24).  
In this regard, the Board notes first that the absence of any 
evidence of a back disability in the service medical records 
or of persistent symptoms of a back disability between 1970 
and 1994 when the appellant filed his claim for service 
connection constitutes negative evidence tending to disprove 
the claim that the appellant was disabled from a back injury 
incurred during his service in the Reserves including during 
the four-month period of active duty for training in 1970.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of continuing back pain or back symptoms in the 
intervening twenty-four years between the period of active 
duty for training and the filing of the claim for service 
connection in 1994 is itself evidence which tends to show 
that no injury to the back was sustained in service or that 
an injury to the back, if any, did not result in any 
disability.  

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.  
See also Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).  

Concerning this, the Board further observes that the absence 
of evidence in service of a compression fracture of the 
thoracic spine, first shown on an x-ray of the thoracic spine 
in November 1994 and then on a chest x-ray in October 2001, 
includes the absence of any finding of a compression fracture 
on the two chest x-rays conducted during the appellant's 
service in the Reserves in March 1969 and April 1970.  While 
perhaps not in itself sufficient to prove that a compression 
fracture of the thoracic spine was not incurred during active 
duty for training in 1970, the absence of a finding of the 
fracture on chest x-ray in April 1970 and the presence of 
such a finding on x-rays, including a chest x-ray, in 
November 1994 and October 2001 suggests that the fracture was 
sustained sometime in the more than two decades between April 
1970 and November 1994 rather than during the four-month 
active duty for training period in 1970.  In addition, there 
is no evidence that the appellant was "disabled from" a 
compression fracture of the thoracic spine during active duty 
for training.  38 U.S.C.A. § 101(24).

Second, the "absence" of evidence or "negative" evidence 
of any injury to the back during service in the Reserves in 
this case is supported by affirmative evidence which tends to 
show that no back injury or disability was incurred during 
that time.  Such affirmative evidence consists of the April 
1970 examination report pertaining to the appellant's release 
from active duty for training.  On the Report of Medical 
History, the appellant checked "no" for having or having 
ever had "back trouble of any kind".  Moreover, clinical 
evaluation of the spine by the examiner at that time was 
normal.  The appellant's denial of back trouble constitutes 
affirmative lay evidence indicating that, after having 
completed active duty for training, he did not have any back 
trouble or experience any symptoms of a back disability.  The 
finding of "normal" on clinical evaluation of the back is 
medical evidence indicating that no back disorder was present 
on specific examination of the back.  Thus, this is positive 
evidence that the appellant was not "disabled from" a back 
injury during active duty for training.  38 U.S.C.A. 
§ 101(24).

Third, additional affirmative evidence indicating that there 
was no back injury during service in the Reserves resulting 
in back symptoms in subsequent years is found in the February 
1993 examination report from the private hospital, received 
by the RO in August 1994, which showed no complaints or 
findings regarding the back.  On physical examination of the 
back, the examiner noted that there was no tenderness of the 
"CVA" or costovertebral angle.  With regard to 
"fractures", the veteran reported a history of fractures of 
the wrists at age 12.  No other fractures were reported or 
noted.  In addition, the examiner noted that there was no 
bone or joint pain at that time.  

Finally, at the June 1996 hearing before the VA hearing 
officer, the appellant testified that he did not know when 
the compression fracture to the thoracic spine noted on the 
November 1994 x-ray had happened and that he had been to two 
hospitals in two years and that doctors were unable to tell 
when the fracture occurred.  However, the appellant stated 
his belief that the fracture was sustained when he fell a 
couple of times during basic training in 1970.  He reiterated 
his belief that the compression fracture was the result of 
falls sustained during active duty for training at the August 
1999 Board hearing.  Thus, the only evidence contrary to all 
the evidence against the claim that the appellant sustained a 
back injury during active duty for training as noted in the 
previous enumerated paragraphs is the appellant's own 
testimony that he injured his back during this time.

His testimony lacks credibility because it is contrary to his 
own prior statements on the examination reports during active 
duty for training that he did not have, and had never had, 
"back trouble of any kind and it is contrary to complaints 
and findings on the February 1993 examination report from the 
private hospital during which he reported no back injury and 
complained of no back symptoms.  Moreover, the Board assigns 
less probative value to the appellant's testimony and 
contentions about the occurrence of a back injury during 
active duty for training than it does to the history he has 
provided in the medical evidence of record both during that 
time and in 1993 because there is an element of self-interest 
apparent with regard to his seeking benefits from VA when the 
statements he asserts before VA in seeking benefits are 
compared to the medical history he has provided to examiners 
in past years.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) ("The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character."), citing State v. Asbury, 
415 S.E.2d 891, 895 (W. Va. 1992); cf. Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting that, although 
interest in the outcome of a proceeding does not affect the 
competency to testify, it may affect the credibility of 
testimony).

Thus, the Board concludes that the veteran's later statements 
that he injured his back during active duty for training in 
1970 do not constitute credible and probative evidence that 
he sustained such an injury at that time.  In so concluding, 
the Board notes that "definitions of credibility do not 
necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief. . . .'  Credibility . . . apprehends the 
over-all evaluation of testimony in the light of its 
rationality or internal consistency and the manner in which 
it hangs together with other evidence."  Indiana Metal 
Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations 
omitted).  In this case, the veteran's later statements do 
not hang together in a consistent manner with the negative 
findings on examinations of the back conducted in service and 
in February 1993, therefore, his later statements do not 
inspire belief.  Accordingly, the Board finds the later 
statements not credible and assigns them less probative 
weight than it does to the service medical records.

For the reasons noted above, the Board concludes that the 
preponderance of the evidence in this case is against the 
claim that the appellant was disabled from an injury to his 
back incurred in line of duty during his service in the 
Reserves including during the four-month period of active 
duty for training in 1970.  38 U.S.C.A. § 101(24); Gilbert, 1 
Vet. App. at 54.  Accordingly, the appellant's claim for 
service connection must be denied. 

Connection Between Current Disability And Injury Incurred In 
Service

In so concluding, the Board notes that the appellant has 
submitted a letter, dated in October 2002, from a private 
physician to the Board in which the doctor stated as follows:

I have reviewed [the appellant's] medical 
files as they relate to his back 
condition-including several old endplate 
compression fractures in the mid and 
lower Dorsal Spine.  Due to these 
fractures, [the appellant] has suffered 
severe physical pain and limited physical 
mobility.  Based upon the undetermined 
age of the fractures and other factors, 
it is my medical opinion that it is as 
likely as not that he may have incurred 
these injuries while serving on active 
duty in the military in 1970.

Although the doctor has expressed the opinion that it is as 
likely that the compression fractures of the thoracic spine 
are a result of an injury sustained to the back during the 
four-month period of active duty for training in 1970 as it 
is that they are the result of an injury sustained sometime 
during the twenty-four years between 1970 and the discovery 
of the fractures on the November 1994 x-ray, the Board has 
concluded, for the reasons noted above, that the 
preponderance of the evidence in this case is against the 
claim that the appellant was disabled during active duty for 
training from an injury to his back incurred in line of duty.  
Thus, the doctor's opinion is competent evidence of a 
possible relationship between the current compression 
fractures and an injury to the back, and the Board may not 
refute that evidence with its own unsubstantiated medical 
conclusion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions), overruled on other grounds by Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  However, in this case, the 
doctor's opinion about a possible relationship between the 
current compression fractures and an injury to the back is 
based on an underlying premise that an injury to the back was 
sustained during active duty for training in 1970.

For the reasons set forth in detail above, the Board has 
concluded that the preponderance of the evidence is against 
the claim that an injury to the back was sustained during 
active duty for training.  Absent the other evidence in this 
record preponderating against this claim, the doctor's 
opinion that an injury was more likely than not sustained 
during a certain time period might be enough to place the 
evidence about that issue in equipoise.  However, in this 
case, the Board assigns more probative weight to other 
evidence of record relevant to the issue including other 
medical evidence.  Specifically, the Board assigns more 
probative value to (1) the absence of evidence of any injury 
to the back in the service medical records and for more than 
two decades after service, (2) the appellant's own statement 
contemporaneous with service that he had no back trouble of 
any kind, (3) the lack of findings of any back disability, to 
include compression fractures of the thoracic spine, on 
clinical examinations and chest x-rays conducted during 
service, and (4) the lack of complaints or findings of a back 
disorder on the February 1993 examination report from the 
private hospital, than the Board assigns to (1) the 
appellant's statements made decades after service in 
conjunction with his claim for service connection that he 
injured his back during active duty for training and (2) the 
private doctor's opinion about a possible relationship 
between current compression fractures first shown in 1994 and 
a possible injury to the back during service in 1970.  In 
short, the Board finds the first four items of evidence more 
persuasive than the last two because they hang together in a 
more consistent manner than the last two and they inspire 
belief that an injury to the back was not sustained during 
service and that the appellant was not disabled from an 
injury to his back incurred in line of duty during his 
service in the Reserves including during the four-month 
period of active duty for training in 1970.  38 U.S.C.A. 
§ 101(24).

VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  The regulations further provide, 
in pertinent part, that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an injury in 
service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i) (emphasis added to subsection 
(B)).  Because the Board has concluded that the preponderance 
of the evidence, including other medical evidence, in this 
case is against the underlying premise-i.e., that an injury 
to the back was suffered in service,--of the October 2002 
medical opinion about a relationship between a current 
disability and an injury in service, it is not necessary to 
obtain an additional medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i).


ORDER

Service connection for a back disability is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



